238 Ga. 83 (1976)
230 S.E.2d 885
BRADBERRY
v.
THE STATE.
31701.
Supreme Court of Georgia.
Submitted November 19, 1976.
Decided December 1, 1976.
*84 Grogan, Jones, Layfield & Swearingen, John C. Swearingen, Jr., for appellant.
E. Mullins Whisnant, District Attorney, Arthur K. Bolton, Attorney General, Susan V. Boleyn, Staff Assistant Attorney General, for appellee.
NICHOLS, Chief Justice.
The appellant was indicted, tried and convicted for the offense of murder. He received a life sentence and after his motion for new trial was overruled, the present appeal was filed.
1. The first eight enumerations of error complain that the evidence did not authorize the conviction. While the record contains much circumstantial evidence, it also contains the admission by the appellant that he had in fact committed the act after he had been advised of his Miranda rights. These enumerations of error are without merit.
2. Where, as in this case, the appellant had previously been represented by counsel, his defense counsel was appointed two months prior to the trial, and any lack of preparation by appointed counsel was due to the appellant's insistence that financial arrangements would be made to have another attorney employed to represent him, and where such other attorney had represented the appellant in this case previously and furnished his file to appointed counsel prior to the trial, it cannot be said that the trial court abused its discretion in overruling the motion for a continuance.
3. After the appellant was arrested, he was released on bond and upon the call of his case, he did not appear. He was later arrested in Alabama and returned to Muscogee County, Georgia, where the trial took place. A charge on flight was authorized.
4. "In the absence of a written request for such a charge, it is not error for the trial judge to fail to charge the jury on the issue of conflicting statements made by a witness." State v. Stonaker, 236 Ga. 1, 3 (222 SE2d 354) (1976). See also Aldridge v. State, 236 Ga. 773, 775 (225 SE2d 421) (1976).
5. The remaining enumerations of error are deemed abandoned under the provisions of Rule 18 (c) (2) of this court which provides: "Any enumerated error which is not supported in the brief by citation of authority or argument shall be deemed to have been abandoned."
Judgment affirmed. All the Justices concur.